Citation Nr: 1441268	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-30 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a right eye disability as secondary to the service-connected left eye disability (loss of vision).

2. Entitlement to service connection for headaches as secondary to the service-connected left eye disability (loss of vision).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to November 1978 and from November 1978 to November 1984.  He also has subsequent service in Reserve.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the RO.  

The electronic record associated with this claims folder was reviewed in connection with the adjudication of this appeal.  



FINDINGS OF FACT

1. The Veteran is shown as likely as not to have a right eye disability manifested by blurred and reduced vision that was caused by his service-connected left eye disability.

2. The Veteran is shown as likely as not to have chronic headaches that are caused by his service-connected left eye disability.



CONCLUSIONS OF LAW

1. By extending the benefit of the doubt to the Veteran, his right eye disability manifested by blurred and reduced vision is proximately due to or the result of the service-connected left eye disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

2. By extending the benefit of the doubt to the Veteran, his disability manifested by headaches is proximately due to or the result of the service-connected left eye disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent the action taken herein below is favorable to the Veteran, further discussion of VA's duty to assist is not necessary at this time.  

Service connection on a secondary basis is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).

An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  38 C.F.R. § 3.102.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).


Right Eye Disability

In statements and testimony provided in connection with his claim, the Veteran avers that he has impairment of his right eye function (e.g., reduction in vision or blurriness) due to overuse as a result of the loss of vision in his left eye (the service-connected disability).  

As an initial matter, the Board notes that the Veteran's military occupational specialty was that of medical specialist or medical assistant.  Thus, the Veteran is not unfamiliar with knowledge of medicine and is presumed to have more medical knowledge than the average lay person.  

The Board also notes that the Veteran is competent to report his own observable symptomatology (e.g., onset, duration) with respect to his disability.  38 C.F.R. § 3.159(a); See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  

In June 2005, the Veteran complained of having loss of focus in his right eye in connection with his loss of vision in his left eye.  In October 2009, an examining medical professional noted that, due to the Veteran's loss of vision in the left eye, he was solely dependent upon his right eye for vision.  

The examination findings and treatment reports all confirm the severity of the service-connected left eye disability.  The Veteran is fully competent to state his observations as to when he began experiencing vision impairment in his right eye.  

In fact, it is documented that he complained of having decreased vision and blurriness in his right eye.  

The record is consistent with the Veteran's assertions that overuse of the right eye because of his service-connected left eye disability has in fact aggravated his vision in his right eye.  

Thus, resolving all reasonable doubt in favor of the Veteran, service connection on a secondary basis for a right eye disability manifested by blurred and reduced vision is warranted.

Headaches

The Veteran also avers that he has headaches as a result of his vision disability, namely, his service-connected loss of vision.  

Significantly, the Veteran's complaints of headaches are documented in private treatment records dated in August 2004.  The Board notes that these complaints of headaches were in connection with medical visits pertaining to the Veteran's eyes or vision.  

In fact, it is noted that the Veteran complained of having headaches on different occasions, one time lasting headaches were reported in connection with complaints of no visual improvement.  Another time, his complaints of headaches were made in connection with those of blurry vision. 

The Veteran is also competent to make the observation that having chronic headaches related to his vision problems.  See Layno, 6 Vet. App. at 470.  In this regard, the Veteran has made consistent statements that are not contradicted by the evidence of record.  

To the extent that the Veteran may have experienced headaches prior to the grant of service connection for his left eye disability, this does not negate the fact that the Veteran is still competent to draw the connection between when he has experienced vision deficiencies in his left eye, which has been the case for quite some time, and when the headaches began.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.



ORDER

Service connection for a right eye disability manifested by blurred and reduced vision as secondary to the service-connected left eye disability (loss of vision) is granted.

Service connection for headaches as secondary to the service-connected left eye disability (loss of vision) is granted.



_________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


